Citation Nr: 0910129	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for crush fracture residuals of the right long finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty in the military from 
December 1991 to November 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In October 2007, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the Winston-Salem, 
North Carolina, VARO.  

The Board remanded this case to the RO in March 2008 via the 
Appeals Management Center (AMC) for further development and 
consideration.

Regrettably, still further development is required, so the 
Board is again remanding this case to the RO via the AMC in 
Washington, DC.


REMAND

The Veteran has testified and the August 2006 report of VA 
examination of the hands reflects that the residuals of her 
service-connected crush injury of the right hand is 
manifested by limitation of motion and favorable and 
unfavorable ankylosis of the index, long, and ring fingers.  
It is noted that the RO has not considered note 2 under 
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, which 
provides that when two or more digits of the same hand are 
affected by any combination of amputation, ankylosis, or 
limitation of motion that is not otherwise specified in the 
rating schedule, the evaluation level assigned will be that 
which best represents the overall disability (i.e., 
amputation, unfavorable or favorable ankylosis, or limitation 
of motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level and 
the next higher level.  

In this regard, it is noted that the Veteran is right hand 
dominant and, under 38 C.F.R. § 4.71a, Diagnostic Code 5218, 
a 40 percent disability rating is warranted when the index 
finger and two other fingers of the major hand are 
unfavorably ankylosed.  

It is further noted that the fracture residuals and scaring 
of the fingers are combined in a single rating for each 
finger.  Inasmuch as the August 2006 VA examination report 
notes that the scars on the Veteran's right index, long, and 
ring fingers are manifested by tenderness, adherence, and 
hyperpigmentation, VA must also consider whether the 
Veteran's service-connected residual scarring from crush 
injury of the right index, long, and ring fingers warrant 
separate ratings for scarring and ankylosis or limitation of 
motion of single or multiple digits of the hand.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
manifestation under 38 C.F.R. § 4.14).

Finally, it is noted that the Veteran last underwent a VA 
Compensation and Pension examination in August 2006, 
approximately nineteen months ago.  In light of the length of 
time since the Veteran's last examination, the Board finds 
that she should be afforded a new VA Compensation and Pension 
examination to ascertain the current level of severity of her 
service-connected multiple finger disability, thereby 
ensuring the level of severity of her disability is 
accurately rated throughout the entire period.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (providing that VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of her service-connected 
crush injury of the right hand, to include 
the thumb, index, long, and ring fingers 
of this hand.  The Veteran's claims file 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed and all findings 
should be reported in detail.  

The examiner is requested to conduct range 
of motion testing of the right thumb, 
index, long, and ring fingers in terms of 
the degrees lost.  Range of motion should 
also be described by a statement as to the 
size of the gap, in centimeters or inches, 
between the fingertips and the proximal 
transverse crease of the palm, and the 
size of the gap, in centimeters or inches, 
between the thumb pad and his fingers with 
the thumb attempting to oppose the 
fingers. 

The extent of any incoordination, weakened 
movement, and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to such symptoms in terms of the degree of 
additional range of motion loss.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should provide an opinion as 
to whether the Veteran's service-connected 
right thumb, index, long, and ring finger 
result in favorable or unfavorable 
ankylosis, have caused any limitation of 
motion of other digits on the right hand, 
and whether the service-connected 
disabilities interfere with the overall 
function of the right hand, to include 
whether such functional impairment 
approximates loss of use of the right 
hand.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

2.  Thereafter, readjudicate the claim to 
include consideration of note 2 under 
38 C.F.R. § 4.71a, Evaluation of Ankylosis 
or Limitation of Motion of Single or 
Multiple Digits of the Hand and 
consideration of whether separate 
evaluations may be warranted for scarring.  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board. 

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




